IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILLIAMS FIELD SERVICES        §
GROUP, LLC,                    §
                               §     No. 488, 2019
     Plaintiff Below,          §
     Appellant                 §     Court Below: Chancery Court
                               §     of the State of Delaware
            v.                 §
                               §     C.A. No. 2019-0350 JTL
CAIMAN ENERGY II, LCC;         §
ENCAP FLATROCK MIDSTREAM §
FUND II, L.P.; ENCAP ENERGY    §
INFRASTRUCTURE FUND, L.P.; §
TT-EEIF CO-INVESTMENTS, LLC; §
UT EEIF SIDE CAR, LLC; LIC-EEIF§
SIDE CAR, LLC; OAKTREE         §
CAPITAL MANAGEMENT, L.P.;      §
HIGHSTAR IV CAIMAN II          §
HOLDINGS, LLC; FR BR           §
HOLDINGS LLC; JACK M.          §
LAFIELD; RICHARD D.            §
MONCRIEF; STEPHEN L. ARATA; §
WILLIAM R. LEMMONS, JR.,       §
DENNIS F. JAGGI; STEVEN        §
GUDOVIC; AND BLUE RACER        §
MIDSTREAM LLC,                 §
                               §
     Defendants Below,         §
     Appellees.                §


                    Submitted: July 22, 2020
                    Decided:   August 3, 2020


Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES
Justices.
                                      ORDER

      This 3rd day of August, 2020, after careful consideration of the parties’

arguments, briefs and the record on appeal, it appears to the Court that the judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons stated

in its September 25, 2019 Memorandum Opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Gary F. Traynor
                                       Justice




                                             2